Name: Commission Regulation (EEC) No 382/88 of 10 February 1988 amending certain levies on imports of live bovine animals and beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 2. 88 Official Journal of the European Communities No L 38/21 COMMISSION REGULATION (EEC) No 382/88 of 10 February 1988 amending certain levies on imports of live bovine animals and beef and veal other than frozen whereas it applies from 1 January 1988 ; whereas, as a consequence, the levies fixed by Commission Regulations (EEC) No 3919/87 (% (EEC) No 3958/87 ( «) and (EEC) No 212/88 Q should be amended accordingly with retroactive effect for imports from Yugoslavia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 12 (8) thereof, Whereas levies must be fixed having regard to the obliga ­ tions arising from international agreements concluded by the Community ; whereas account should also be taken of Council Regulation (EEC) No 314/83 of 24 January 1983 on the conclusion of the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ^) and of Council Deci ­ sion 87/605/EEC of 21 December 1987 on the conclu ­ sion of the additional Protocol to the Cooperation Agree ­ ment between the European Economic Community and the Socialist Federal Republic of Yugoslavia (4) ; Whereas that additional Protocol provides in particular for a reduction in the levy applicable on imports into the Community of certain products in the beef and veal sector originating in and coming from Yugoslavia ; HAS ADOPTED THIS REGULATION : Article 1 1 . The Annex to Regulation (EEC) No 3919/87 is hereby replaced by Annex I hereto. 2. The Annex to Regulation (EEC ) No 3958/87 is hereby replaced by Annex II hereto. 3. The Annex to Regulation (EEC) No 212/88 is hereby replaced by Annex III hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 370, 30. 12. 1987, p . 7. O OJ No L 41 , 14. 2. 1983, p. 1 . (&lt;) OJ No L 389, 31 . 12. 1987, p . 72. O OJ No L 369, 29. 12. 1987, p. 14. OJ No L 371 , 30. 12. 1987, p. 24. O OJ No L 21 , 27. 1 . 1988, p. 11 . No L 38/22 Official Journal of the European Communities 11 . 2. 88 ANNEX I 'ANNEX to the Commission Regulation of 10 February 1988 altering the import levies on live cattle and on beef and veal other than frozen (') (with effect from 1 January 1988) (ECU/100 kg) CN code Yugoslavia (?) Austria/Sweden/Switzerland Other third countries Live weight 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 21,516 21,516 21,516 21,516 21,516 30,171 30,171 30,171 30,171 30,171 122,641 122,641 122,641 122,641 122,641  Net weight  0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 0206 10 95 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 40,880 40,880 40,880 40,880 32,704 32,704 49,056 49,056 57,325 57,325 57,325 57,325 45,860 45,860 68,790 68,790 85,988 98,358 98,358 85,988 98,358 98,358 98,358 98,358 98,358 233,018 233,018 233,018 233,018 186,415 186,415 279,621 279,621 349,527 399,811 399,811 349,527 399,811 399,811 399,811 399,811 399,811 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories. 0 This levy is applicable only to products complying with the provisions of Regulation (EEC) No 4129/87 (OJ No L 387, 31 . 12. 1987, p. 9).' , 11 . 2. 88 No L 38/23Official Journal of the European Communities ANNEX II 'ANNEX to the Commission Regulation of 10 February 1988 altering the import levies on live cattle and on beef and veal other than frozen (with effect from 4 January 1988) (ECU/100 kg) CN code Yugoslavia (2) Austria/Sweden/Switzerland Other third countries Live weight 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 23,024 23,024 23,024 23,024 23,024 30,171 30,171 30,171 30,171 30,171 131,237 131,237 131,237 131,237 131,237 l Net weight  0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 0206 10 95 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 43,746 43,746 43,746 43,746 34,996 34,996 52,495 52,495 57,325 57,325 , 57,325 57,325 45,860 45,860 68,790 68,790 85,988 98,358 98,358 85,988 98,358 98,358 98,358 98,358 98,358 249,350 249,350 249,350 249,350 199,479 199,479 299,220 299,220 374,025 427,832 427,832 374,025 427,832 427,832 " 427,832 427,832 427,832 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories. (*) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 4129/87 (OJ No L 387, 31 . 12. 1987, p. 9).' No L 38/24 Official Journal of the European Communities 11 . 2. 88 ANNEX III 'ANNEX to the Commission Regulation of 10 February 1988 altering the import levies on live cattle and on beef and veal other than frozen (') (with effect from 1 February 1988) (ECU/100 kg) CN code Yugoslavia (2) Austria/Sweden/Switzerland Other third countries  Live weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 23,024 23,024 23,024 23,024 23,024 30,171 30,171 30,171 30,171 30,171 131,237 131,237 131,237 131,237 131,237 Net weight  i 0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 0206 10 95 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 43,746 43,746 43,746 43,746 34,996 34,996 52,495 52,495 57,325 57,325 57,325 57325 45,860 45,860 68,790 68,790 85,988 98,358 98358 85,988 98358 98,358 98,358 98,358 98,358 249,350 249,350 249350 249,350 199,479 199,479 299,220 299,220 374,025 427,832 427,832 374,025 427,832 427,832 427,832 427,832 427,832 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories. 0 This levy is applicable only to products complying with the provisions of Regulation (EEC) No 4129/87 (OJ No L 387, 31 . 12. 1987, p. 9).'